Order entered February 28, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                             No. 05-20-00255-CV

                    IN RE MARCEL L. WILLIAMS, Relator

         Original Proceeding from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F16-42251-U
                                    ORDER
        Before Chief Justice Burns, Justice Osborne, and Justice Reichek

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE